Clerk of      the Court
of Criminal Appeals
P.O.   Box    12308
Austin, Texas 78711
                                                    October 8, 2015


       RE:    PD-0768-15



       Dear CLerk of the Court,

       Enclosed is a verification that seeks for the courts judicial
notice that my PDR is timely filed.

       PLease provide all parties with this document, thank you for
all your time and help within this matter!

                                  Respectfully,

                                  )aniel Longoria       ^
                                  #01851803-Coffield
                                  2661 FM 2054
                                  Term.Colony, Tx. 75884
                                  Pro   se.




                                                    Eoaveo
                                                     OCT 16 2015




Cc:   file.
                      PETITION NO.     PD-0768-15

                               IN THE

                      COURT OF CRIMINAL APPEALS

                          AT AUSTIN, TEXAS



DANIEL FRANK LONGORIA, JR.                              PETITIONER

                                 Vs.

THE STATE OF TEXAS,                                     RESPONDANT




     PETITIONER •SJyEITIJ'irCATJON OF TIMELY FILING HIS PETITION




On Appeal from the Ninth Judicial District Court of Appeals at

Beaumont in No. 09-13-00169-CR from the 221st Judicial District

Court of Montgomery County in No. 12-05-05213-CR.




                                 Daniel Frank Longoria, Jr.

                                 #01851803-Coffield

                                 2661 FM 2054

                                 Tenn.Colony, Tx. 75884

                                 Pro    se.
                        PETITION NO.   PD-0768-15

DANIEL FRANK LONGORIA, Jr.         §     IN THE COURT OF CRIMINAL
     Petitioner,                   §
                                   §     APPEALS AT AUSTIN, TEXAS
v.                                 §
                                   §
THE STATE OF TEXAS,                §
     Respondant.                   §


     petitioner's verification of timely filing Ms petition

     COMES NOW, Daniel Longoria, Petitioner in the above -styled
and numbered cause, and files his verification within this Honor

able Court to show that his petition is timely filed within this
Honorable Court, thus, seeking judicial notice of the same as

follows:

     1* In Texas, the Legislature set out a definition of a docu

ment being timely filed in our Court's. See Tex.R.App.Proc. 9.2(b)
     2' Specifically the Rule 9.2(b) plainly states: " A document
received within ten days after the filing deadline is considered
timely filed if:     (A) it was sent to the proper clerk by United
States Postal Service or a commercial delivery service; (B) it
was placed in an envelope or wrapper properly addressed and
stamped; and     (C) it was deposited in the mail or delivered to a
commercial delivery service on or before the last day for filing.
Id. 9.2(b)(1).

     3* The Petitioner's deadline for filing his Petitioner
Discretionary Review fell on September 28, 2015.

     4* The Petitioner signed his Petition on September 23, 2015.
     5* The Petitioner's properly sent his Petitiom.to the proper
clerk at hand, properly adressed his envelope to this Honorable
                                page 1
Court of Criminal Appeals, and then placed his package into

the internal mailing system of the Coffield on Wednesday night

of September 23, 2015.

     6* The Coffield unit most likely mailed the package off on

Thursday, September 24, 2015, with a postmaked date, at latest,

showing September 24-25, 2015.

     7* This Honorable Court has received the Petitioner's Peti

tion on October 1, 2015.

     8* Therefore, the Petitioner believes that his PDR is timely,

and also Respectfully seeks for this Honorable Court to take

judicial notice that the Petitioner's PDR is timely at hand.
                           PRAYER FOR RELIEF

     Petitioner prays that this Honorable Court will take judicial

notice that his PDR is deem timely filed within this Court


                                   Daniel Longoria
                                   #01851803-Coffield
                                   2661 FM 2054
                                   Tennessee Colony, Tx. 75884
                                   Pro   se.



                           INMATE DECLARATION

     I, Daniel Longoria, #01851803, being incarcerated in the

TDCJ-CID Coffield unit in Anderson County, Texas, declares that

the foregoing is true and correct under the penalty of perjury.

Executed this day of October 8, 2015..


                                   Daniel Longoria      ^
                                   #01851803-Coffield
                                   2661 FM 2054
                                   Tenn.Colony, Tx. 75884
                                   Pro   se.


                                page 2
                           PROOF OF MAILING

        I, Daniel Longoria, TDCJ #01851803, have placed this verifi

cation into the mailing system of the Coffield unit in Anderson

County, Texas, on October 8, 2015.      This is true and correct v;

under the penalty of perjury.     Executed this day of October 8,
2015.




                                  'Daniel Longoria       £^
                                  #01851803-Coffield
                                   2661 FM 2054
                                  Tenn.Colony, Tx. 75884
                                  pro   se.




                             page 3 of 3